Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 5-10, 16, and 20 are currently amended.
Claims 2-3 and 11-12 are canceled.
Claims 4, 13-15, and 17-19 are original.
Claim 21 is new.
Objection to claim 16 is withdrawn based on applicant’s amendments.
101 rejections to claims 1-8, 10-17, and 19-20 are withdrawn based on applicant’s amendments.
Claims 1, 4-10, and 13-21 are pending in the current application.
This action is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 21 discloses that the sensors scan “without stopping”. The examiner is confused as to what 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 10, 14-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kubertschak (U.S. Publication No. 20200025873) in view of Mou (U.S. Publication No. 20170371348).
Regarding claim 1:
Kubertschak teaches:
A point cloud data processing method, comprising: acquiring, by a point cloud data processing apparatus, according to a preset frequency, raw data collected by sensors on a vehicle; ("The invention moreover concerns a procedure for 360.degree. capture of the surroundings of a motor vehicle, wherein several sensors of the same kind provide sensor data concerning a respective coverage zone in respective synchronized time steps, and where the respective coverage zones furthermore make available an overall coverage zone, which covers a range of the surroundings over a complete angle around the motor vehicle at a pre-determined distance from the motor vehicle." [0032]; here it shows that raw data is collected in respective synchronized time steps (preset frequency) by a plurality of sensors on a vehicle, and see paragraph [0044] where it clearly explains how data from multiple sensors is acquired and fused together, “sensors 12a of a first kind, e.g. laser scanners, acquire sensor data in steps S10a and S10b at least approximately simultaneously, i.e. preferably with a maximum mutual time difference in the millisecond range, maximally the two-digit millisecond range, and provide these data to the preprocessing mechanism 20. Other sensors 12a of a second type, for example radars or cameras, can optionally acquire sensor data in a mutually simultaneous way in steps 512a and 512b and provide them to the preprocessing mechanism 20. The preprocessing mechanism 20 performs a uni-temporal data fusion of the sensor data acquired 
Kubertschak does not teach, however,
Mou teaches:
wherein a period corresponding to the preset frequency is shorter than a time required for the sensors to scan one turn; ("the cameras 402 autonomously and automatically captures images at a particular frequency, which may be greater than the angular frequency of the lidar devices 404" [0054])
and performing, by the point cloud data processing apparatus, when a number of acquisition times reaches a preset number of times, data fusion processing on the raw data of the sensors for the preset number of times to obtain the fusion result for controlling the vehicle, wherein the preset number of times is determined according to the time required for the sensors to scan one turn and the preset frequency. (since the preset number is an arbitrary number and the system of Mou is programmable, one of ordinary skill in the art would have found it an obvious design choice to set the number of times to any suitable value, "an image from each respective camera 402 that is temporally associated with the lidar point cloud data from a particular lidar scan may be selected" [0054]; "there are numerous different ways to synchronize or temporally associate different data sets", [0055])
Kubertschak and Mou are analogous art because they are in the same field of art, systems/methods for sensor data fusion. It would have been obvious to one of ordinary skill in the art to provide Kubertschak with Mou in order to substitute Mou's well-known timing of data gathering for the timing of Kubertschak. The teaching suggestion/motivation to combine is that it would lead to more 

Regarding claim 5:
Kubertschak in view of Mou teaches all of the limitations of claim 1.
Kubertschak further teaches:
The method of claim 1, wherein the raw data comprises coordinate information; ("several first sensors of the multiple sensors are disposed at a respective first height and several second sensors of the multiple sensors are disposed at a respective second height, with the respective first height being respectively located in a predetermined first height range with respect to the vertical axis of the vehicle and the respective second height being located in a predetermined second height range with respect to the vertical axis of the vehicle, which second range is higher than the first height range." [0029]; here it shows that the sensors are at different respective heights in order to sense different height ranges (coordinate information))
converting, by the point cloud data processing apparatus, the raw data of the sensors to a same coordinate to acquire point cloud data of the sensors in the same coordinate; ("In order to uni-temporally fuse the sensor data from the individual sensors in an appropriate way it is advantageous to use the known positions of the individual sensors and their geometric relation to each other as well as optionally their alignment and/or orientation to establish a correct geometrical reference to the surroundings detected by the individual sensors. Known image registration procedures or the like can also alternatively or additionally be used for this 
and performing, by the point cloud data processing apparatus, the data fusion processing on the point cloud data of the sensors to obtain the fusion result. ("A preprocessing mechanism furthermore fuses the sensor data from the sensors over a respectively equal time interval and records the data in a common database." [0032])
Kubertschak does not teach, however,
Mou teaches:
the performing, by the point cloud data processing apparatus, when the number of acquisition times reaches the preset number of times, the data fusion processing on the raw data of the sensors for the preset number of times to obtain the fusion result for controlling the vehicle, (since the preset number is an arbitrary number and the system of Mou is programmable, one of ordinary skill in the art would have found it an obvious design choice to set the number of times to any suitable value, "an image from each respective camera 402 that is temporally associated with the lidar point cloud data from a particular lidar scan may be selected" [0054]; "there are numerous different ways to synchronize or temporally associate different data sets", [0055])
Kubertschak and Mou are analogous art because they are in the same field of art, systems/methods for sensor data fusion. It would have been obvious to one of ordinary skill in the art to provide Kubertschak with Mou in order to substitute Mou's well-known timing of data gathering for the timing of Kubertschak. The teaching suggestion/motivation to combine is that it would lead to more precise and accurate data. It would not require undue experimentation or produce unexpected results since the combination uses each teaching in a conventional manner. 

Regarding claim 6:
Kubertschak in view of Mou teaches all of the limitations of claim 5.
Kubertschak further teaches:
The method of claim 5, wherein the performing the data fusion processing on the point cloud data of the sensors to obtain the fusion result, comprises: acquiring, by the point cloud data processing apparatus, overlapping point data and non-overlapping point data between point cloud data of different sensors; ("The sensors 12a now record the surroundings 16 in their respective detection zones 18a in the form of respective sensor data, which are made available for purposes of preprocessing to a preprocessing mechanism 20 of the motor vehicle 10, which can, in particular, be part of the control module 14." [0041]; here it shows that a group of sensors are used to acquire non-overlapping point data. "As shown in FIG. 1, there are also overlap regions 18b in which at least two detection zones 18a overlap. Redundant sensor data, i.e. from at least two sensors 12a in the same surroundings, are accordingly made available within these regions 18b, which sensor data can then be used advantageously to provide a higher resolution in these regions, to compensate for or reduce measurement uncertainties, or generally to achieve a higher quality by means of data matching. " [0041]; here it shows the acquiring of overlapping point cloud data.)
performing, by the point cloud data processing apparatus, fitting processing and point data fusion on the overlapping point data using a least square algorithm to acquire fused overlapping point data; ("whereby an overlap region is made available, and where the preprocessing mechanism is designed to perform an alignment of the sensor data recorded by 
and combining, by the point cloud data apparatus, the non-overlapping point data and the fused overlapping point data to form fused point cloud data. (Paragraph [0041] shows that the non-overlapping point data and the fused overlapping point data from redundant sensor data is combined to form fused point cloud data.)

Regarding claim 7:
Kubertschak in view of Mou teaches all of the limitations of claim 5.
Kubertschak further teaches:
The method of claim 5, wherein the performing the data fusion processing on the point cloud data of the sensors to obtain the fusion result, comprises: acquiring, by the point cloud data apparatus, according to scanning angles of the sensors, non-overlapping point cloud data of the sensors; ("The invention moreover concerns a procedure for 360.degree. capture of the surroundings of a motor vehicle, wherein several sensors of the same kind provide sensor data concerning a respective coverage zone in respective synchronized time steps, and where the respective coverage zones furthermore make available an overall coverage zone, which covers a range of the surroundings over a complete angle around the motor vehicle at a pre-determined distance from the motor vehicle. A preprocessing mechanism furthermore fuses the sensor data from the sensors over a respectively equal time interval and records the data in 
and combining, by the point cloud data processing apparatus, the non-overlapping point cloud data of the sensors together to form fused point cloud data. (Figure 1 and paragraph [0032] show that the non-overlapping point cloud data of the sensors is fused together to capture the surroundings of the vehicle.)

Regarding claim 8:
Kubertschak teaches all of the limitations of claim 1.
Kubertschak further teaches:
The method of claim 1, further comprising: judging, by the point cloud data processing apparatus, based on an overlapping area between scanning angles of the sensors, whether the sensors are faulty. ("In the event that, in supplying the sensor data to the corresponding sensor data, the respective uncertainty of the measurement is also simultaneously provided, so as to, for example, derive the certitude or the reliability thereof for the detection or classification of an object in later processing steps, it is then also possible to perform a measurement uncertainty correction by means of the sensor data redundantly recorded in overlapping detection zones, which allocates a correspondingly smaller measurement uncertainty to these sensor data because of their redundancy." [0024]; here it shows that when one sensors data is compared to its redundant sensor's data, it can be determined by 

Regarding claim 10:
Kubertschak teaches:
A point cloud data processing apparatus, comprising: at least one processor and a memory; ("The sensor array furthermore comprises a preprocessing mechanism, which fuses the data from the sensors so as to produce a three-dimensional image of the range of the surroundings for a respective same time step and presents it in a common database." [0013]; here it shows a preprocessing mechanism (a point cloud data processing apparatus that comprises a processor.) and a database (memory) for storing cloud data and algorithms as shown in paragraph [0015].)
the memory stores a computer program the at least one processor executes the computer program stored in the memory to: ("The creation of the same database thus makes it possible for the invention to make use of algorithms on said database, achieve more rapid development through the use of said algorithms, achieve particularly efficient development via the direct application of research results in standard products, and achieve a cost reduction through the use of a plurality of sensors and, if possible, through sensor technologies, and a hidden installation of the sensors, which is of advantage for both the vehicle design and for sensor protection." [0015]; here it shows that the algorithms stored on the database can be executed.)
acquire, according to a preset frequency, raw data collected by sensors on a vehicle; ("The invention moreover concerns a procedure for 360.degree. capture of the surroundings of a 
Kubertschak does not teach, however,
Mou teaches:
wherein a period corresponding to the preset frequency is shorter than a time required for the sensors to scan one turn; ("the cameras 402 autonomously and automatically captures images )
and perform, when a number of acquisition times reaches a preset number of times, data fusion processing on the raw data of the sensors for the preset number of times to obtain a fusion result for controlling the vehicle, wherein the preset number of times is determined according to the time required for the sensors to scan one turn and the preset frequency. (since the preset number is an arbitrary number and the system of Mou is programmable, one of ordinary skill in the art would have found it an obvious design choice to set the number of times to any suitable value, "an image from each respective camera 402 that is temporally associated with the lidar point cloud data from a particular lidar scan may be selected" [0054]; "there are numerous different ways to synchronize or temporally associate different data sets", [0055])
Kubertschak and Mou are analogous art because they are in the same field of art, systems/methods for sensor data fusion. It would have been obvious to one of ordinary skill in the art to provide Kubertschak with Mou in order to substitute Mou's well-known timing of data gathering for the timing of Kubertschak. The teaching suggestion/motivation to combine is that it would lead to more precise and accurate data. It would not require undue experimentation or produce unexpected results since the combination uses each teaching in a conventional manner. 

Regarding claim 14:
Kubertschak in view of Mou teaches all of the limitations of claim 10.
Kubertschak teaches:
The apparatus of claim 10, wherein the raw data comprises coordinate information; ("several first sensors of the multiple sensors are disposed at a respective first height and several second 
the at least one processor executes the computer program in the memory to: convert the raw data of the sensors to a same coordinate to acquire point cloud data of the sensors in the same coordinate; ("In order to uni-temporally fuse the sensor data from the individual sensors in an appropriate way it is advantageous to use the known positions of the individual sensors and their geometric relation to each other as well as optionally their alignment and/or orientation to establish a correct geometrical reference to the surroundings detected by the individual sensors. Known image registration procedures or the like can also alternatively or additionally be used for this purpose." [0030]; here it shows that the coordinate information is taken into account from all sensors and a correct geometrical reference to the surroundings is detected.)
and perform the data fusion processing on the point cloud data of the sensors to obtain the fusion result. ("A preprocessing mechanism furthermore fuses the sensor data from the sensors over a respectively equal time interval and records the data in a common database." [0032])

Regarding claim 15: 
Kubertschak in view of Mou teaches all of the limitations of claim 14.
Kubertschak further teaches:
The apparatus of claim 14, wherein the at least one processor executes the computer program stored in the memory to: acquire overlapping point data and non-overlapping point data between point cloud data of different sensors; ("The sensors 12a now record the surroundings 16 in their respective detection zones 18a in the form of respective sensor data, which are made available for purposes of preprocessing to a preprocessing mechanism 20 of the motor vehicle 10, which can, in particular, be part of the control module 14." [0041]; here it shows that a group of sensors are used to acquire non-overlapping point data. "As shown in FIG. 1, there are also overlap regions 18b in which at least two detection zones 18a overlap. Redundant sensor data, i.e. from at least two sensors 12a in the same surroundings, are accordingly made available within these regions 18b, which sensor data can then be used advantageously to provide a higher resolution in these regions, to compensate for or reduce measurement uncertainties, or generally to achieve a higher quality by means of data matching. “[0041]; here it shows the acquiring of overlapping point cloud data.)
perform fitting processing and point data fusion on the overlapping point data using a least square algorithm to acquire fused overlapping point data; ("whereby an overlap region is made available, and where the preprocessing mechanism is designed to perform an alignment of the sensor data recorded by the respective sensors within the overlap range. Intersecting and/or overlapping detection zones of the sensors can then be used advantageously to, for example, to reduce measurement uncertainties and to achieve higher quality in sensor data 
and combine the non-overlapping point data and the fused overlapping point data to form fused point cloud data. (Paragraph [0041] shows that the non-overlapping point data and the fused overlapping point data from redundant sensor data is combined to form fused point cloud data.)

Regarding claim 16:
Kubertschak in view of Mou teaches all of the limitations of claim 14.
Kubertschak teaches:
The apparatus of claim 14, wherein the at least one processor executes the computer program stored in the memory to: acquire, according to scanning angles of the sensors, non-overlapping point cloud data of the sensors; ("The invention moreover concerns a procedure for 360.degree. capture of the surroundings of a motor vehicle, wherein several sensors of the same kind provide sensor data concerning a respective coverage zone in respective synchronized time steps, and where the respective coverage zones furthermore make available an overall coverage zone, which covers a range of the surroundings over a complete angle around the motor vehicle at a pre-determined distance from the motor vehicle. A preprocessing mechanism furthermore fuses the sensor data from the sensors over a respectively equal time interval and records the data in a common database." [0032]; here it shows that each sensor has its own respective coverage zone and covers a certain angle range around the vehicle. This data is contains overlapping and non-overlapping sensor data that is 
and combine the non-overlapping point cloud data of the sensors together to form fused point cloud data. (Figure 1 and paragraph [0032] show that the non-overlapping point cloud data of the sensors is fused together to capture the surroundings of the vehicle.)

Regarding claim 17:
Kubertschak in view of Mou teaches all of the limitations of claim 10.
Kubertschak further teaches:
The apparatus of claim 10, wherein the at least one processor executes the computer program stored in the memory to: judge, based on an overlapping area between scanning angles of the sensors, whether the sensors are faulty. ("In the event that, in supplying the sensor data to the corresponding sensor data, the respective uncertainty of the measurement is also simultaneously provided, so as to, for example, derive the certitude or the reliability thereof for the detection or classification of an object in later processing steps, it is then also possible to perform a measurement uncertainty correction by means of the sensor data redundantly recorded in overlapping detection zones, which allocates a correspondingly smaller measurement uncertainty to these sensor data because of their redundancy." [0024]; here it shows that when one sensors data is compared to its redundant sensor's data, it can be determined by comparing the overlapping regions that there is an uncertainty in the data and that one of the sensors is providing faulty data.)

Regarding claim 19:
Kubertschak in view of Mou teaches all of the limitations of claim 10.
Kubertschak further teaches:
A vehicle, comprising at least two sensors and the apparatus according to claim 10. (Figure 1 shows a vehicle comprising at least two sensors and the apparatus according to claim 10.)

Regarding claim 20: 
Kubertschak in view of Mou teaches all of the limitations of claim 1. 
Kubertschak further teaches:
A non-transitory computer readable storage medium, wherein the non-transitory computer readable storage medium stores a computer program that, when executed, implements the method according to claim 1. (Paragraph [0015] shows a database that can store computer algorithms that when executed perform the method according to claim 1.)

Regarding claim 21:
Kubertschak in view of Mou teaches all of the limitations of claim 1. 
Kubertschak and Mou further teach:
wherein the sensors on the vehicle keep rotating and scanning without stopping. (Neither Kubertschak our Mou discloses the sensors stopping, so therefore they teach the limitation.)

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kubertschak (U.S. Publication No. 20200025873) in view of Mou (U.S. Publication No. 20170371348) in view of Nelson (U.S. Publication No. 20030034778).
Regarding claims 4 and 13:
Kubertschak in view of Mou teaches all of the limitations of claim 1 and claim 10.
Nelson teaches:
wherein the preset frequency is 1K-100K HZ. ("The ETD sensor 10 can operate as either a frequency domain or a time domain (i.e., pulsed) system. In a frequency domain mode, the transmitter coil 16 is excited with an oscillator (typically at frequencies of 1000 Hz to 100,000 Hz) and the system 10 is moderately immune to broadband electrical noise." [0033]; here it shows a sensor that acquires sensor data within a frequency range of 1K Hz to 100K Hz.)
Kubertschak, Mou, and Nelson are analogous art because they are in the same field of art, sensor systems for autonomously guided vehicles. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the raw sensor data acquired by Kubertschak in view of Mou to include a frequency range from 1K to 100K Hz in order to set a preset frequency of 1K to 100K Hz. The teaching suggestion/motivation to combine is that by doing this, the system can become moderately immune to broadband electrical noise as shown in Nelson paragraph [0033].

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kubertschak (U.S. Publication No. 20200025873) in view of Mou (U.S. Publication No. 20170371348) in view of Alturi (U.S. Publication No. 20190232950).
Regarding claim 9 and 18:
Kubertschak in view of Mou teaches all of the limitations of claims 1 and 10. 
Alturi teaches:
controlling, by the point cloud data processing apparatus, the vehicle to decelerate or stop when it is determined that at least one of the sensors is faulty. ("When a fault occurs in one of the sensors of the vehicle spatial monitoring system 65, the vehicle 10 will be unable to monitor weather conditions or road surface conditions. In this instance, the operating mode selection step 240 commands operation in the engine-only drive mode, or alternatively, the engine/electric-assist drive mode or the regenerative braking mode." [0061]; here it shows that when there is a fault in one of the sensors of the vehicle spatial monitoring system, regenerative braking is applied.)
Kubertschak, Mou, and Alturi are analogous art because they are in the same field of art, fault detection and accommodation for autonomous vehicles. It would have been obvious to one of ordinary skill in the art, to modify the judgement of a sensor being faulty as taught by Kubertschak in view of Mou with the controlling of the vehicle to decelerate or stop as taught by Alturi in order to decelerate or stop the vehicle when a fault sensor is detected. The teaching suggestion/motivation to combine is that by doing this you can increase the reliability and safety of the autonomous driving. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-10, and 13-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664